307 F.3d 315
Brenda L. STUCKY, doing business as Bill's Wrecker Service; Richard Villaneva, doing business as Creswells 24 Hour Wrecker Service, Plaintiffs-Counter Defendants-Appellants,v.CITY OF SAN ANTONIO; Defendant-Counter Plaintiff-Appellee,Texas Towing Corporation, Intervenor Defendant-Counter Plaintiff-Appellee.
No. 00-50462.
United States Court of Appeals, Fifth Circuit.
September 17, 2002.

Jonathan E. Bruce (argued), Livingston & Associates, Houston, TX, for Stucky and Villaneva.
Deborah Lynne Klein (argued), San Antonio, TX, Jacqueline Marie Stroh, Crofts & Callaway, San Antonio, TX, for City of San Antonio.
William Alan Wright, Debra Janece McComas (argued), Haynes & Boone, Dallas, TX, Kent Geoffrey Rutter, Patrice Pujol, Haynes & Boone, Houston, TX, for Texas Touring Corp.
Appeal from the United States District Court for the Western District of Texas; Edward C. Prado, Judge.
ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
Before KING, Chief Judge, and REAVLEY and JONES, Circuit Judges.
PER CURIAM:


1
In this case, Plaintiffs-Counter Defendants Brenda L. Stucky and Richard Villaneva, owners of towing companies in San Antonio, Texas, appealed to this court from the district court's award of summary judgment on the basis that 49 U.S.C. § 14501(c) does not preempt certain ordinances prohibiting tow trucks from removing disabled vehicles from public streets without being directed to do so by the city and creating an option to extend the city's exclusive contract with a rival towing company. On review of this ruling, we reversed the district court's decision and remanded the case for further proceedings. See Stucky v. City of San Antonio, 260 F.3d 424, 446 (5th Cir.2001).


2
Thereafter, the United States Supreme Court granted the applications for writ of certiorari filed by Defendant-Counter Plaintiff the City of San Antonio and Intervenor Defendant-Counter Plaintiff Texas Towing Corporation, vacated our prior judgment, and ordered the "case remanded to the United States Court of Appeals for the Fifth Circuit for further consideration in light of City of Columbus v. Ours Garage and Wrecker Service, Inc., ___ U.S. ___, 122 S. Ct. 2226, 153 L. Ed. 2d 430 (2002)." City of San Antonio v. Stucky, ___ U.S. ___, 122 S. Ct. 2617, 153 L. Ed. 2d 801 (2002).


3
Pursuant to the Supreme Court's remand, we now remand the case to the district court for further consideration in light of Ours Garage, with specific instructions at least to address whether San Antonio Wrecker Code section 19-391 and City Ordinance 77716 are appropriately characterized as exercises of the "safety regulatory authority of a state with respect to motor vehicles," the statutory exception to 49 U.S.C. § 14501(c) preemption addressed in Ours Garage, and for disposition.


4
REMANDED.